COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
NOS.
2-09-004-CR

2-09-005-CR
2-09-006-CR
 
 
ELIZABETH A. ROHR                                                            APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM THE 211TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On January 5, 2009, appellant Elizabeth A. Rohr
filed three pro se notices of appeal.  On
January 7, 2009, we sent a letter to appellant stating our concern that we are
without jurisdiction because the trial court has not entered any appealable
orders, and we informed appellant that unless she or any party filed a response
showing grounds for continuing the appeals on or before January 19, 2009, the
appeals could be dismissed for want of jurisdiction.  Appellant has filed no response.
Because we generally have jurisdiction to
consider an appeal in a criminal case only when there has been a judgment of
conviction, and appellant has shown us no grounds for continuing the appeals,
we dismiss these appeals for want of jurisdiction.[2]
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 26, 2009




[1]See Tex. R. App. P. 47.4.


[2]See McKown v. State, 915 S.W.2d 160, 161
(Tex. App.CFort Worth 1996, no
pet.).